Exhibit 10.40

 



ASSIGNMENT AND BILL OF SALE

 

FOR VALUABLE CONSIDERATION, pursuant to that certain Asset Purchase Agreement of
even date herewith, by and between Jadian Enterprises, Inc., a Michigan
corporation, ("Seller") and Jadian, Inc., an Illinois corporation ("Buyer") (the
"Purchase Agreement"), Seller hereby grants, bargains, sells, transfers,
assigns, and sets over unto Buyer and its successors and assigns, all of the
Seller's rights, title, and interest in the Assets (as defined in the Purchase
Agreement) except for those rights expressly retained by Seller pursuant to the
terms of the Purchase Agreement.

 

Nothing contained in this Assignment and Bill of Sale will in any way amend,
supersede, rescind, waive, or otherwise modify any provisions set forth in the
Purchase Agreement, including (without limitation) the representations,
warranties, covenants, and agreements set forth in the Purchase Agreement, this
Assignment and Bill of Sale being intended only to effect the transfer and
assignment by Seller to Buyer of the Assets.

 

This Assignment and Bill of Sale will be governed by and construed in accordance
with the laws of the State of Illinois, without regard to its conflicts of laws
principles.

 



IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment and Bill of
Sale, effective as of May 9, 2014. SELLER

 

 

SELLER

 

Jadian Enterprises, Inc.

 

By: /s/ Karen Griggs

Name: Karen Griggs

Its: Director

 

BUYER

 

Jadian, Inc.

 

By: /s/ Shaun Passley

Name: Shaun Passley

Its: President